Citation Nr: 0015344	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-06 867A	)	DATE
	)
	)



THE ISSUE

Whether an April 24, 1998, decision of the Board of Veterans' 
Appeals (Board) that denied entitlement to an effective date 
earlier than June 14, 1991, for an award of service 
connection and a total (100 percent) schedular rating for 
schizophrenia should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to November 
1979.  This matter comes before the Board on a motion 
alleging CUE in an April 24, 1998, Board decision.

By a statement received at the Board on June 16, 1999, the 
veteran indicated that he wished to represent himself in 
connection with the present motion.  He stated, "I plan to 
do research intensely on my behalf and I will be directly in 
touch with you . . . . [I] would like to represent myself on 
my behalf concerning issues involving my PARTICULAR CASE 
concerning an earlier 100% [d]isability [d]ate."  It is the 
Board's conclusion, therefore, that he has chosen to proceed 
with the present motion unrepresented.


FINDINGS OF FACT

1.  By a decision entered on April 24, 1998, the Board denied 
entitlement to an effective date earlier than June 14, 1991, 
for an award of service connection and a total (100 percent) 
schedular rating for schizophrenia.

2.  By a memorandum decision entered on May 26, 1999, the 
United States Court of Appeals for Veterans Claims affirmed 
the Board's April 24, 1998, decision.  The Court entered 
final judgment on June 17, 1999.


CONCLUSION OF LAW

The Board's April 24, 1998, decision is not subject to 
revision on the grounds of CUE.  38 U.S.C.A. § 7111 (West 
Supp. 1999); 38 C.F.R. § 20.1400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review to determine whether CUE exists in a final Board 
decision may be initiated by the Board, on its own motion, or 
by a party to that decision.  38 U.S.C.A. § 7111(c) (West 
Supp. 1991); 38 C.F.R. § 20.1400(a) (1999).  All final Board 
decisions are subject to revision on the basis of CUE except 
(1) decisions on issues which have been appealed to and 
decided by a court of competent jurisdiction, and (2) 
decisions on issues which have subsequently been decided by a 
court of competent jurisdiction.  38 C.F.R. § 20.1400(b) 
(1999). 

In the present case, it is the Board's conclusion that the 
April 24, 1998, Board decision that denied entitlement to an 
effective date earlier than June 14, 1991, for an award of 
service connection and a total (100 percent) schedular rating 
for schizophrenia is no longer subject to revision on the 
grounds of CUE.  This is so because the Board's decision was 
subsequently appealed to and affirmed by the United States 
Court of Appeals for Veterans Claims in a May 26, 1999, 
memorandum decision, with final judgment entered on June 17, 
1999.  Inasmuch as the Court is a court of competent 
jurisdiction, see 38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999), it is clear that under the governing law, cited above, 
the April 24, 1998, Board decision can no longer be 
challenged on the basis of CUE.  The motion for revision or 
reversal of that decision on the basis of CUE is therefore 
denied.


ORDER

The motion is denied.



		
	MARK F. HALSEY
Member, Board of Veterans' Appeals

 


